                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JEFFREY S. MINER,

                    Plaintiff,                            4:16CV3059

       vs.
                                                           ORDER
C.R. BARD, INC., A Foreign
Corporation;

                    Defendant.


      Aaron A. Clark and Ruth A. Horvatich, of McGrath North Mullin & Kratz, PC,
LLO, previously appeared on Defendant’s behalf. Thomas Dutton of Greenberg
Traurig, LLP has entered his appearance to represent Defendant. (Filing No. 16).


      IT IS ORDERED that the motion to withdraw filed by Aaron A. Clark and
Ruth A. Horvatich, of McGrath North Mullin & Kratz, PC, LLO, as counsel of record
for Defendant, (Filing No. 17), is granted. Aaron A. Clark and Ruth A. Horvatich
shall no longer receive electronic notice in this case.

      Dated this 24th day of September, 2019.


                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
